PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/842,277
Filing Date: 7 Apr 2020
Appellant(s): RONEN et al.



__________________
Kevin Jones, Registration No. 56,809
For Appellant


EXAMINER’S ANSWER






This is in response to the Appeal Brief filed January 31, 2022 (hereinafter “Brief”) appealing from the Final Office Action mailed September 20, 2021 (hereinafter “Office Action”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action identified above is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The rejection of claims 1-20 under 35 USC 112(b) as being indefinite has been withdrawn in light of Appellant’s arguments.

(2) Response to Argument
Appellant’s arguments have been fully considered but are not persuasive.

Rejection of Claims 1-20 under 35 U.S.C. 112(a):
Arguments regarding 35 USC §112(a) – Appellant asserts that paragraph [0026] of Appellant’s specification recites the structure of the activity analysis engine and that the details of how the structure of the engine is configured is in the specification in [0065-66], [0071-73], [0076], and [0096].  Although Examiner agrees that the recitation of [0026] gives general support to the engine, the Specification gives little or no support to how the engine itself would perform the limitations of the claims. For instance, the engine is not even mentioned in the above listed paragraphs as [0065-66] give a broad description of the device and medium, [0071-73] generally states that any general purpose computing device such as a smartphone, laptop, etc. may be used to perform the limitations, [0076] describes a medium with instructions, and there is paragraph [0096]. Further, paragraph [0026] of Appellant’s specification states:
“[0026] The activity analysis engine 112 includes hardware, firmware, and/or software configured to analyze past activity data and determine action items that a user may perform to 

Which states that this engine includes a forest generator that is configured to generate a random forest classifier. What is this configuration that “generates a random forest classifier based on the set of attributes, wherein the random forest classifier is configured to classify an activity based on the identified set of attributes”. There is no other recitation in the specification that clarifies this, and none of the aforementioned paragraphs (or anything in the specification) show how the engine would perform any of the limitations, nor does the specification, other than stating what the output of the engine would be. This is a black box and lacks written description under 112(a).

Rejection of Claims 1-20 under 35 U.S.C. 101 Alice:
Arguments regarding 35 USC §101 Alice – Appellant asserts that the claims are not abstract by reciting parts of McRO, Directv, Enfish, etc., stating the claims are patent eligible because they focus on a specific asserted improvement in computer capabilities, and citing paragraph [0018] and reciting the amended limitations of the claims specifically the activity analysis engine. Examiner disagrees as first there are three abstract ideas identified in the Final Office Action of 9/20/2021 and Appellant has only remotely asserted that it is not abstract idea, by stating that there is an improvement and requires very complex calculations by an activity analysis engine which generates a random forest classifier and calculates a set of similarity factors. Utilizing a computer to perform calculations does not make a claim eligible, which Appellant is asserting here, rather utilizing computers to perform the abstract limitations of the claims is “Applying It”, similar to Alice, and would not be any technological improvement. In this 
“[0071] Examples of well-known computing systems, environments, and/or 
configurations that may be suitable for use with aspects of the disclosure include, but are not limited to, mobile or portable computing devices (e.g., smartphones), personal computers, server computers, hand-held (e.g., tablet) or laptop devices, multiprocessor systems, gaming consoles or controllers, microprocessor-based systems, set top boxes, programmable consumer electronics, mobile telephones, mobile computing and/or communication devices in wearable or accessory form factors (e.g., watches, glasses, headsets, or earphones), network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like. In general, the disclosure is operable with any device with processing capability such that it can execute instructions such as those described herein. Such systems or devices may accept input from the user in any way, including from input devices such as a keyboard or pointing device, via gesture input, proximity input (such as by hovering), and/or via voice input. 
[0072] Examples of the disclosure may be described in the general context of computer-executable instructions, such as program modules, executed by one or more computers or other devices in software, firmware, hardware, or a combination thereof. The computer-executable instructions may be organized into one or more computer-executable components or modules. Generally, program modules include, but are not limited to, routines, programs, objects, components, and data structures that perform particular tasks or implement particular abstract data types. Aspects of the disclosure may be implemented with any number and organization of such components or modules. For example, aspects of the disclosure are not limited to the specific computer-executable instructions or the specific components or modules illustrated in the figures and described herein. Other examples of the disclosure may include different computer-executable instructions or components having more or less functionality than illustrated and described herein. 

[0073] In examples involving a general-purpose computer, aspects of the disclosure transform the general-purpose computer into a special-purpose computing device when configured to execute the instructions described herein.”

And although [0073] states that this occurs, nothing in the specification leads to this conclusion. In [0071], for instance, this would be contradictory as the smartphones, personal computers, etc. would not be transformed but rather just utilized to perform the abstract limitations of the claims. Other than broadly making this assertion in [0073], nothing in the specification would lead anyone of ordinary skill in the art to this conclusion, but rather that this is Applying It, similar to Alice. The limitations of the claims are clearly abstract, not argued, a Mental Process used for a Commercial Interaction, a “Certain 
Appellant has assert that the limitations have been practically integrated by stating there is an improvement to the functioning of Information Management computer systems, citing [0073] of the Specification again, as well as that they require a computer, specifically an activity analysis engine, due to the very complex situations that are difficult to interpret or analyze, and stating that using machine learning and associated classification techniques provide for a practical application. Appellant also states that these are not well-understood, routine, or conventional limitations. Examiner disagrees as Appellant states an improvement to the abstraction. Improving human activities and interactions is squarely an improvement to the abstract idea, and the additional elements, that of an activity analysis engine, processor, display, etc., are not improved. For instance Appellant’s Specification above in [0071] shows that any generic system can perform these abstract limitations, and further Appellant’s Specification states:
 “[0026] The activity analysis engine 112 includes hardware, firmware, and/or software configured to analyze past activity data and determine action items that a user may perform to increase the likelihood that a current activity with have a positive or otherwise desirable outcome. The activity analysis engine 112 is configured to interact with the activity data store 110 to retrieve data associated with activities 114 for use during the described analysis. The engine 112 includes a forest generator 122 that is configured to generate a random forest classifier 124. The random forest classifier 124 is used by the activity similarity engine 126 to identify similar activities of an outcome category 128. The performance comparison module is configured to compare the performance of the similar activities 128 to a current activity in order to determine action item information 132 to provide to the user 102 via the user device interface 108 in conjunction with the device 104.”

Which shows that this is a generic engine, can be any hardware, software, or combination, which is not even defined as to how this engine performs these abstract limitations. Performing complex calculations does not make a claim eligible, nor does utilization of a computer, and further these limitations utilize current technologies to perform the abstract limitations of the claims, Applying It similar to that of Alice, and thus neither a practical application nor significantly more.

	
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        2/10/2022


Conferees:
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                                                                                                                                                                                                                                


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.